DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of invention and/or species, and corresponding claims (1-12) is acknowledged. The election has been made without traverse. Non-elected claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Interpretation
	“a 3D-printed in vitro model biological microenvironment” is understood to be an in vitro model biological microenvironment product produced by a 3D-printing process. See MPEP 2113 Product-by-Process Claims.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skardal (US 20190345439 A1) in view of Chiao (US 20120226265 A1).
In reference to claim 1, Skardal discloses a 3D-printed in vitro model biological microenvironment, the 3D-printed microenvironment (“artificial cell construct useful for screening antitumor agents, comprising: a non-natural hydrogel; a first tumor cell or cell line in said hydrogel; a second tumor cell or cell line in said hydrogel; wherein said first and second tumor cells or cell lines are of the same tissue type, but are distinct from one another; and non-cancerous tissue cells in said hydrogel, wherein said non-cancerous cells are of the same tissue type as said first and second cell type” [Claim 1])
comprising:
a gel matrix 3D-printed scaffold, wherein the gel matrix comprises a chemical composition configured to culture a first type of live cells; (“artificial cell construct useful for screening antitumor agents, comprising: a non-natural hydrogel; a first tumor cell or cell line in said hydrogel” [Claim 1])
a target chemical … a chemical gradient is created within the gel matrix; and (“evaluating tumor cell migration and/or invasion in vitro, for evaluating growth of a construct comprising tumor cells in vitro, and/or for evaluating response to a test compound of interest, such as, e.g., a drug) is provided” [P0111])
a conduit disposed within the gel matrix and defining a lumen comprising a second type of live cells, wherein the conduit is configured to enable at least some of the first type of live cells to migrate through the conduit and facilitate flow of at least: some of the live cells to an outlet of the conduit, or enable introduction of at least one of other cells, chemical mediators, or drugs into the 3D-printed microenvironment (“the GBM organoid and/or cell construct may comprise at least one cell type that is a different tissue type than the GBM cell or cell line and/or non-cancerous brain tissue cells, such as, for example, vascular endothelial cells” [P0095]
The term “organoid” along with the term “vascular endothelial cells” implies or renders obvious the presence of vasculature structure, e.g., conduit)
Skardal further suggests “providing an organoid of the present invention; contacting a test compound to the organoid; and determining behavior (e.g., growth, metastasis, etc.) and/or amount of cells (e.g., tumor and/or non-cancerous tissue cells) in the organoid after contact with the test compound” [P0023], but does not teach providing a target chemical disposed at one or more locations within the gel matrix, the target chemical forming a chemical depot from which a chemical gradient is created within the gel matrix.
In other words, Skardal teaches forming an organoid for testing target chemical but does not teach providing the target chemical as an implant in the organoid.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, drug delivery, Chiao teaches “devices can be configured to respond to the stimulus, providing "on demand" release of one or more deliverables such as pharmaceutical drugs.” [Abstract] wherein “a drug loaded reservoir covered by a polymer membrane. Using encapsulation and manufacturing techniques described herein, a polymer film containing magnetic particles that are distributed homogenously through the film can be prepared. Upon implantation in an aqueous environment, the drug remains trapped in the reservoir with some minor leakage of drug being acceptable. Upon application of an external stimulus, the membrane may deflect, crack, or otherwise change to trigger a release mechanism that allows controlled doses of drug to be released.” [P0060].
The combination would be achievable by integrating the chemical depot of Chiao in to the in vitro model biological microenvironment of Skardal to use biological microenvironment to test the chemical depot of Chiao.
In other words, Skardal teaches an organoid for testing target chemcials. Chiao teaches a method of providing target chemicals from an implantable target chemical depot. The combination would implant the implantable target chemical depot in the organoid for testing target chemicals,
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the invention to comprise a target chemical disposed at one or more locations within the gel matrix, the target chemical forming a chemical depot from which a chemical gradient is created within the gel matrix.
A person having ordinary skill in the art would have been specifically motivated to integrate the chemical depot of Chiao in to the in vitro model biological microenvironment of Skardal to use biological microenvironment to test the chemical depot of Chiao in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; choose from a finite number of identified, predictable solutions, with a reasonable expectation of success; and/or apply a teaching, suggestion, or motivation that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
	In reference to claim 2-4, the prior art discloses the 3D-printed microenvironment as in claim 1.
	Chiao further the 3D-printed microenvironment comprising: a plurality of 3D-printed programmable-release capsules 3D-printed into the gel matrix wherein each programmable-release capsule comprises: a core 3D-printed into the gel matrix, wherein the core comprises at least one of a target chemical, a molecule, or one or more cells, wherein each programmable-release capsule comprises: a shell coating that may comprise a plurality of localized surface plasmon resonance (LSPR) particles 3D-printed onto the core, wherein the shell coating is configured to be rupturable by laser irradiation with substantially a resonance wavelength of the LSPR particles, and wherein rupture of the shell coating releases the at least one of the target chemical, the molecule, or the one or more cells into the gel matrix such that the target chemical forms the chemical depot within the gel matrix (“membranes (e.g. made from PCL) covering drug loaded reservoirs so that when near infra red light was shone on the membrane the gold undergoes plasmon resonance, heated and melted or distorted or vibrated the membrane to release a drug underneath” [P0083])
In reference to claim 5-6, 9, the prior art discloses the 3D-printed microenvironment as in claim 1.
Skardal further discloses the first type of live cells positioned within the 3D-printed microenvironment; wherein the first type of live cells comprise at least one of cancer cells, immune system cells, or any cell with or without migratory properties (“a first tumor cell or cell line in said hydrogel” [Claim 1]).
In reference to claim 7, 10, the prior art discloses the 3D-printed microenvironment as in claim 1.
Skardal further discloses wherein the second type of live cells line a conduit wall that defines the lumen of the conduit; wherein the second type of cells comprise at least one of endothelial cells or other cell type that lines a tubular conduit in an organism (“the GBM organoid and/or cell construct may comprise at least one cell type that is a different tissue type than the GBM cell or cell line and/or non-cancerous brain tissue cells, such as, for example, vascular endothelial cells” [P0095]
The term “organoid” along with the term “vascular endothelial cells” implies or renders obvious the presence of vasculature structure, e.g., conduit)
In reference to claim 12, the prior art discloses the 3D-printed microenvironment as in claim 1.
Chiao further discloses wherein the target chemical comprises at least one of a signaling molecule. growth factor, a mediator, or DNA containing moiety (“growth factor” [P0096])
	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skardal (US 20190345439 A1) in view of Chiao (US 20120226265 A1) and further in view of Hwang (US 20180280578 A1).
In reference to claim 11, the prior art discloses the 3D-printed microenvironment as in claim 1.
Skardal further discloses wherein the gel matrix comprises at least one of Fibrin or gelatin … acrylate (“natural polymers or proteins that can be cross-linked or cured (e.g., hyaluronic acid, gelatin, chondroitin sulfate, alginate, etc., including derivatives thereof that are functionalized with chemical groups to support cross linking” [P0100, emphasis added];
“suitable crosslinking groups can be used, including but not limited to multi-arm thiol-reactive crosslinking agent, such as polyethylene glycol dialkyne, other alkyne-functionalized groups; acrylate-functionalized groups (e.g., polyethylene glycol functionalized with one or more acrylate groups)” [P0074, emphasis added]; 
Thus, Skardal teaches using gelatin that has been modified to crosslink and modifications to allow crosslinking include functionalizing with one or more acrylate groups).
The combination does not specify that the acrylate crosslinked gelatin is gelatin methacrylate.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, models of biological microenvironments, Hwang discloses “gelatin modified to be chemically crosslinkable (e.g., gelatin methacrylate,” [0026] and such gelatin is useful for printing organoids [Abstract].
The combination would be achievable by using gelatin methacrylate as the gelatin functionalized with chemical groups to support cross linking.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the 3D-printed microenvironment wherein the gel matrix comprises at least one of Fibrin or gelatin methacrylate.
A person having ordinary skill in the art would have been specifically motivated to use gelatin methacrylate as the gelatin functionalized with chemical groups to support cross linking in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; and/or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190185818 A1: “3-D organoids comprising a mixture of cancer and mesenchymal stem cells are co-implanted with a source of bone and/or a bone substitute (including humanized trabecular bovine bone chips, for example) onto a chick chorioallantoic membrane (CAM), to track the metastatic potential of the cancer cells and/or to test potential drug candidates” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744